DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 12/23/2020.  Claims 1-20 have been canceled.  Claims 21-40 have been newly added.  Claims 21-40 are pending. 

Priority
	The instant application is a CON of US Application No. 16/362,296, filed 3/22/2019, now US Patent No. 10,783,618, which is a CON of US Application No. 15/628,400, filed 6/20/2017, now US Patent No. 10,242,434, which is a CIP of US Application No. 15/588,451, filed 5/5/2017, now US Patent No. 10,373,299, which
claims benefit of Provisional US Application No. 62/332,470, filed 5/5/2016.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 1/7/2021.  The information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
1.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,618. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same subject matter and recite essentially the same claim limitations with only minor differences in phrasing or arrangement.  For instance, the instant application recites only “plural refinement stages” whereas the claims of US 10,783,618 recite a “first refinement stage” as well as a “second refinement stage”, and then subsequently in the independent claims, refer to “plural refinement stages” that have occurred.  Both sets of claims are essentially reciting the same subject matter, that plural refinement stages in an iterative process are carried out, but without the specific terms of a “first” or “second” refinement stage being explicitly claimed in the instant application.  See the table below wherein the same/similar claim limitations are in bold.
Instant Application
US 10,783,618
21. A method of reading an embedded digital payload in an image, the method comprising: 
obtaining a suspect image; 
starting with seed geometric transform candidates, grouping the seed geometric transform candidates into groups based on proximity to each other in geometric parameter space; 
in plural refinement stages, refining the seed geometric transform candidates in each group to select a subset of geometric transform candidates in a group to pass to a subsequent refinement stage for each group; 
performing an iterative process to refine the subset geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
selecting a first geometric transform candidate from among the different groups after plural refinement stages; and 
using the first geometric transform candidate to extract a digital payload from the suspect image.
A method of reading an embedded digital payload in an image, the method comprising: 
obtaining a suspect image; 
starting with seed geometric transform candidates, grouping the seed geometric transform candidates into groups based on proximity to each other in geometric parameter space; 
in a first refinement stage, refining the seed geometric transform candidates in each group by candidate metric ranking to select a subset of the seed geometric transform candidates in a group to pass to a second refinement stage for each group; 
in the second refinement stage, performing an iterative process to refine the subset geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
selecting a first geometric transform candidate from among the different groups after plural refinement stages including the first and second refinement stages; and 
using the first geometric transform candidate to extract a digital payload from the suspect image.
The method of claim 21 wherein at least one of the plural refinement stages applies a fitting process that produces first refined geometric transform candidates having detection metrics for an embedded signal in the image feature space that satisfy predetermined criteria.
2. The method of claim 1 wherein at least one of the first or second refinement stages applies a fitting process that produces first refined geometric transform candidates having detection metrics for an embedded signal in the image feature space that satisfy predetermined criteria.
23. The method of claim 22 wherein the fitting process comprises: a) obtaining transformed coordinates of reference signal components, the transformed coordinates having been geometrically transformed by a geometric transform candidate; b) for the reference signal components, determining updated coordinates by locating an image feature in a neighborhood in the suspect image around the transformed coordinates of a reference signal component, the image feature corresponding to a potential reference signal component in the suspect image; and c) determining a new geometric transform that provides a least squares mapping between coordinates of the reference signal components and the updated coordinates.
3. The method of claim 2 wherein the fitting process comprises: a) obtaining transformed coordinates of reference signal components, the transformed coordinates having been geometrically transformed by a geometric transform candidate; b) for the reference signal components, determining updated coordinates by locating an image feature in a neighborhood in the suspect image around the transformed coordinates of a reference signal component, the image feature corresponding to a potential reference signal component in the suspect image; and c) determining a new geometric transform that provides a least squares mapping between coordinates of the reference signal components and the updated coordinates.
24. The method of claim 23 wherein the reference signal components comprise peaks in the image feature space.
4. The method of claim 3 wherein the reference signal components comprise peaks in the image feature space.
The method of claim 24 wherein the image feature space comprises a spatial frequency transform domain.
5. The method of claim 1 wherein the image feature space comprises a spatial frequency transform domain.
26. The method of claim 21 wherein the seed geometric transform candidates comprise candidates representing bearing and camera tilt angles, and the proximity is based on proximity in spatial scale.
6. The method of claim 1 wherein the seed geometric transform candidates comprise candidates representing bearing and camera tilt angles, and the proximity is based on proximity in spatial scale.
27. A reader device comprising: 
an imager operable to capture an image; 
memory configured to store the image from the imager; 
a processor configured with instructions to perform the following acts to extract a digital payload from the image in the memory: 
in plural refinement stages, refine groups of seed geometric transform candidates in each group to select a subset of geometric transform candidates in a group to pass to a subsequent refinement stage for each group, the seed geometric transform candidates being organized into groups based on proximity to each other in geometric parameter space; 
perform an iterative process to refine the subset geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
select a first geometric transform candidate from among the different groups after plural refinement stages; and 
use the first geometric transform candidate to extract a digital payload from the suspect image.
7. A reader device comprising: 
an imager operable to capture an image; 
memory configured to store the image from the imager; 
a processor configured with instructions to perform the following acts to extract a digital payload from the image in the memory: 
in a first refinement stage with a group of seed geometric transform candidates in groups based on proximity to each other in geometric parameter space, refine the seed geometric transform candidates in each group by candidate metric ranking to select a subset of the seed geometric transform candidates in a group to pass to a second refinement stage for each group; 
in the second refinement stage, perform an iterative process to refine the subset geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
select a first geometric transform candidate from among the different groups after plural refinement stages including the first and second refinement stages; and 
use the first geometric transform candidate to extract a digital payload from the suspect image.
28. The reader device of claim 27 wherein at least one of the plural refinement stages applies a fitting process that produces first refined geometric transform candidates having detection metrics for an embedded signal in the image feature space that satisfy predetermined criteria.
8. The reader device of claim 7 wherein at least one of the first or second refinement stages applies a fitting process that produces first refined geometric transform candidates having detection metrics for an embedded signal in the image feature space that satisfy predetermined criteria.
The reader device of claim 28 wherein the processor is configured with instructions to: a) obtain transformed coordinates of reference signal components, the transformed coordinates having been geometrically transformed by a geometric transform candidate; b) for the reference signal components, determine updated coordinates by locating an image feature in a neighborhood in the suspect image around the transformed coordinates of a reference signal component, the image feature corresponding to a potential reference signal component in the suspect image; and c) determine a new geometric transform that provides a least squares mapping between coordinates of the reference signal components and the updated coordinates.
9. The reader device of claim 8 wherein the processor is configured with instructions to: a) obtain transformed coordinates of reference signal components, the transformed coordinates having been geometrically transformed by a geometric transform candidate; b) for the reference signal components, determine updated coordinates by locating an image feature in a neighborhood in the suspect image around the transformed coordinates of a reference signal component, the image feature corresponding to a potential reference signal component in the suspect image; and c) determine a new geometric transform that provides a least squares mapping between coordinates of the reference signal components and the updated coordinates.
30. The reader device of claim 29 wherein the reference signal components comprise peaks in the image feature space.
10. The reader device of claim 9 wherein the reference signal components comprise peaks in the image feature space.
31. The reader device of claim 30 wherein the image feature space comprises a spatial frequency transform domain.
11. The reader device of claim 7 wherein the image feature space comprises a spatial frequency transform domain.
32. The reader device of claim 27 wherein the seed geometric transform candidates comprise candidates representing bearing and camera tilt angles, and the proximity is based on proximity in spatial scale.
12. The reader device of claim 7 wherein the seed geometric transform candidates comprise candidates representing bearing and camera tilt angles, and the proximity is based on proximity in spatial scale.
33. The reader device of claim 27 wherein the seed geometric transform candidates are grouped by spatial scale.
13. The reader device of claim 7 wherein the seed geometric transform candidates are grouped by spatial scale.
34. A non-transitory computer readable medium on which is stored instructions, which when executed by a processor, perform a method of reading an embedded digital payload in an image, the method comprising: 
obtaining a suspect image; 
starting with seed geometric transform candidates, grouping the seed geometric transform candidates into groups based on proximity to each other in geometric parameter space; 
in plural refinement stages, refining the seed geometric transform candidates in each group to select a subset of geometric transform candidates in a group to pass to a subsequent refinement stage for each group; 
performing an iterative process to refine the subset geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
selecting a first geometric transform candidate from among the different groups after plural refinement stages; and 
using the first geometric transform candidate to extract a digital payload from the suspect image.
A non-transitory computer readable medium on which is stored instructions, which when executed by a processor, perform a method of reading an embedded digital payload in an image, the method comprising: 
obtaining a suspect image; 
starting with seed geometric transform candidates, grouping the seed geometric transform candidates into groups based on proximity to each other in geometric parameter space; 
in a first refinement stage, refining the seed geometric transform candidates in each group by candidate metric ranking to select a subset of the seed geometric transform candidates in a group to pass to a second refinement stage for each group; 
in the second refinement stage, performing an iterative process to refine the subset geometric transform candidates in each group, the iterative process finding updated geometric transform candidates based on how the updated geometric transform candidates improve detection metrics for an embedded signal in the suspect image; 
selecting a first geometric transform candidate from among the different groups after plural refinement stages including the first and second refinement stages; and 
using the first geometric transform candidate to extract a digital payload from the suspect image.
The computer readable medium of claim 34 wherein at least one of the plural refinement stages applies a fitting process that produces first refined geometric transform candidates having detection metrics for an embedded signal in the image feature space that satisfy predetermined criteria.
15. The computer readable medium of claim 14 wherein at least one of the first or second refinement stages applies a fitting process that produces first refined geometric transform candidates having detection metrics for an embedded signal in the image feature space that satisfy predetermined criteria.
36. The computer readable medium of claim 35 wherein the fitting process comprises: a) obtaining transformed coordinates of reference signal components, the transformed coordinates having been geometrically transformed by a geometric transform candidate; b) for the reference signal components, determining updated coordinates by locating an image feature in a neighborhood in the suspect image around the transformed coordinates of a reference signal component, the image feature corresponding to a potential reference signal component in the suspect image; and c) determining a new geometric transform that provides a least squares mapping between coordinates of the reference signal components and the updated coordinates.
16. The computer readable medium of claim 15 wherein the fitting process comprises: a) obtaining transformed coordinates of reference signal components, the transformed coordinates having been geometrically transformed by a geometric transform candidate; b) for the reference signal components, determining updated coordinates by locating an image feature in a neighborhood in the suspect image around the transformed coordinates of a reference signal component, the image feature corresponding to a potential reference signal component in the suspect image; and c) determining a new geometric transform that provides a least squares mapping between coordinates of the reference signal components and the updated coordinates.
The computer readable medium of 36 wherein the reference signal components comprise peaks in the image feature space.
17. The computer readable medium of 16 wherein the reference signal components comprise peaks in the image feature space.
38. The computer readable medium of claim 37 wherein the image feature space comprises a spatial frequency transform domain.
18. The computer readable medium of claim 14 wherein the image feature space comprises a spatial frequency transform domain.
39. The computer readable medium of claim 34 wherein the seed geometric transform candidates comprise candidates representing bearing and camera tilt angles, and the proximity is based on proximity in spatial scale.
19. The computer readable medium of claim 14 wherein the seed geometric transform candidates comprise candidates representing bearing and camera tilt angles, and the proximity is based on proximity in spatial scale.
40. The computer readable medium of claim 34 wherein the seed geometric transform candidates are grouped by spatial scale.
20. The computer readable medium of claim 14 wherein the seed geometric transform candidates are grouped by spatial scale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876